 

Page 2 of 7

Case 1:18-cv-01423-CKK Document 10-6 Filed 10/12/18 Page 1 of 1

MECC Fown wt is U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

fo. Linda Epps From: Washington Field Office
3631 Matlock Place 431 M Street, N.E,
Waldorf, MD 26602 Suite 4NWO2F

Washington, O¢ 20507

 

{"] On bahalf of person(s) aggneved whose idanity is
CONFIOENTIAL (29 CFR $1601 Pia
EEOC Charge No EEOC Representative Telephone No

Alan W. Anderson,
§70-2018-01540 Deputy Director (202) 479-0756

 

THE EEOC IS CLOSING ITS FILE GN THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC,

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees ar is not atherwise covered by the statutes,

Your charge was not timely filed with EEOC: in ather words, you waited teo long after the datefs) of the alleged
discrimination to fle your charge

KR OOUOU

The EEOC issues the following determination’ Sased upon its investigation, the EEOC is unable to conclude that ihe
information obtained estabishes violations of the statutes This does not certify that the respondent is in comphance with
the statutes. No finding :s made as to any other issues that might be construed as having been raised by this charge.

The EEQC has adopted the findings of the state or local fay employment practices agency that investigated this charge.

UO

Other (anefly state)

- NOTICE OF SUIT RIGHTS -

{see ihe adiddionol mfarnator attached to this form }

Title Vii, the Americans with Disabilities Act, the Genetic information Nendiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal faw based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
iost. {The time limit for filng suit based on a claim under state law may be different }

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) af the
alleged EPA underpayment This means that backpay dyé for any violations that occurred more than 2 years (3 years)
before you fle suit may not be collectibie. /

" . n ofr of the Carnussion oe
wel A LY (PO HAR 20 2018

     

 

Enciosures(s} Mindy E. Weinstein, (Date Maded)
Acting Director

PEPCO
707 Ninth StNW
Washington, DC 20068

 

 
